UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 13-4819


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

DUSTIN ALLEN CARTER,

               Defendant - Appellant.



                            No. 13-4824


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

RODERICK D. STEVENS,

               Defendant - Appellant.



                            No. 13-4827


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
DAYVON BRYAN RILEY,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   Terrence W. Boyle,
District Judge.  (7:12-cr-00140-BO-3; 7:12-cr-00140-BO-2; 7:12-
cr-00140-BO-1)


Submitted:   July 25, 2014               Decided:     August 6, 2014


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Scott Brettschneider, Uniondale, New York; G. Ryan Willis,
WILLIS JOHNSON & NELSON, PLLC, Raleigh, North Carolina; James C.
White, LAW OFFICES OF JAMES C. WHITE P.C., Chapel Hill, North
Carolina, for Appellants.     Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Appellants       Dustin      Allen       Carter,    Dayvon       Bryan    Riley,

and Roderick D. Stevens pled guilty to conspiracy to commit wire

fraud, in violation of 18 U.S.C. § 1349 (2012).                                    Riley and

Stevens     also     pled       guilty        to    additional        related       charges,

including    aiding       and    abetting          aggravated      identity        theft,   in

violation of 18 U.S.C. §§ 2, 1028A(a)(1) (2012).                              The district

court sentenced Carter to 78 months’ imprisonment, Riley to 156

months’ imprisonment, and Stevens to 96 months’ imprisonment.

            On     appeal,      each     of    the       Appellants    objects       to     two

sentencing enhancements applied by the district court.                                Carter

additionally argues that the district court failed to address

his sentencing objections and failed to explain its reasons for

selecting the sentence that it did.                      Riley also argues that his

plea was not knowingly made, that the district court violated

Fed.   R.   Crim.    P.     32(e)(2),         (i)(1)(A),      and     that    counsel       was

ineffective      because        he   failed         to    object     to      the    Rule    32

violation.       Finally, Stevens argues that counsel was ineffective

because he failed to object to certain sentencing enhancements.

            Relying on the waiver of appellate rights in Riley’s

and Stevens’ plea agreements, the Government urges the dismissal

of their challenges to the sentencing enhancements and alleged

Rule 32 violation.          We affirm in part and dismiss in part.



                                               3
              We first address Carter’s argument that the district

court    failed       to    resolve       his      objections           to    his    sentence

enhancements for a loss amount of at least $400,000 and the use

of sophisticated means.              See U.S. Sentencing Guidelines Manual

§§ 2B1.1(b)(1)(H), (b)(10)(C) (2012).Carter failed to meet his

burden   of    presentation         for     both   enhancements          at     issue.      See

United   States       v.   Terry,     916     F.2d     157,    162       (4th    Cir.    1990)

(discussing burden).              It was undisputed that the Government had

validated more than 800 credit card numbers used in the scheme

and that these numbers were sufficient to support a loss amount

of $400,000 or more.              Although Carter urged the adoption of the

“usability”     standard          adopted    by    the     Ninth    Circuit         in   United

States v. Onyesoh, 674 F.3d 1157, 1159 (9th Cir. 2012), Carter

produced no evidence or argument that any of the valid numbers

were not useable.          Carter also did not address the sophisticated

means enhancement at sentencing, and the record supports its

application.         Therefore, the district court did not clearly err

by   adopting        the   Guidelines        calculations          of    the     presentence

report   summarily         with    regard     to     the   challenged          enhancements.

United States v. Alvarado Perez, 609 F.3d 609, 612 (4th Cir.

2010).

              We next address Carter’s argument that the district

court erred by failing to state its reasons for imposing the

sentence      that    it    chose.          Carter    did     not       request     a    below-

                                              4
Guidelines sentence or otherwise object to the district court’s

explanation of his sentence.                  Therefore, we review this claim

for plain error.        United States v. Powell, 650 F.3d 388, 395

(4th   Cir.    2011).         Because       the     district         court   imposed     the

sentence that Carter requested, he cannot show that the court’s

failure to explain that sentence caused him substantial injury.

Id.

           Turning      to    Riley’s       arguments,          he    asserts    that    his

guilty   plea     was        not     knowing         and     voluntary       because     he

underestimated    the    sentencing           range.         Riley’s     plea    agreement

acknowledged    that    he     could    not        rely    on   any    estimate     of   his

sentence within the statutory range.                       Such uncertainty does not

prevent a guilty plea from being knowingly made.                                See United

States   v.    Puckett,       61     F.3d         1092,    1099      (4th    Cir.   1995).

Therefore, Riley’s failure to correctly estimate his Guidelines

range did not affect the validity of his plea.

           Riley’s      and        Stevens’       remaining       claims,     except     for

their claims of ineffective assistance of counsel, are barred by

their appeal waivers.          A defendant may waive the right to appeal

if that waiver is knowing and intelligent.                             United States v.

Davis, 629 F.3d 349, 354-55 (4th Cir. 2012).                          Generally, if the

district court questions a defendant regarding the waiver of his

right to appeal during the plea colloquy performed in accordance

with Fed. R. Crim. P. 11, the waiver is valid and enforceable.

                                              5
United States v. Copeland, 707 F.3d 522, 528 (4th Cir.), cert.

denied, 134 S. Ct. 126 (2013).

               Upon de novo review, see United States v. Manigan, 592

F.3d 621, 626 (4th Cir. 2010) (stating standard of review), we

conclude that Riley and Stevens knowingly and voluntarily waived

the right to appeal any sentence not in excess of the applicable

Guidelines range on any basis except ineffective assistance of

counsel or prosecutorial misconduct unknown at the time of the

plea.     The record also reveals that the district court fully

questioned the defendants regarding the appeal waivers at the

Fed. R. Crim. P. 11 hearings.                  Therefore, the waivers are valid,

and     Riley    and      Stevens        are       barred    from     challenging          the

determination of their sentences.

               Finally,     we    decline      to    reach    Riley’s          and   Stevens’

claims    of     ineffective           assistance      of    counsel.            Unless     an

attorney’s ineffectiveness conclusively appears on the face of

the   record,     ineffective          assistance      claims       are    not       generally

addressed on direct appeal.                United States v. Benton, 523 F.3d

424, 435 (4th Cir. 2008).               Instead, such claims should be raised

in a motion brought pursuant to 28 U.S.C. § 2255 (2012), in

order to permit sufficient development of the record.                                  United

States    v.    Baptiste,        596    F.3d   214,    216   n.1     (4th       Cir.   2010).

Because     there      is    no        conclusive       evidence          of    ineffective

assistance of counsel on the face of the record, we conclude

                                               6
that these claims should be raised, if at all, in a § 2255

motion.

            Accordingly,      with      respect   to    Carter’s        appeal,    we

affirm    the    district   court’s      judgment.       We     also    affirm    the

validity of Riley’s guilty plea, dismiss Riley’s and Stevens’

sentencing claims based upon the waiver of appellate rights in

the plea agreements, and decline to review Riley’s and Stevens’

claims of ineffective assistance of counsel.                    We dispense with

oral   argument     because      the    facts   and    legal    contentions       are

adequately      presented   in    the    materials     before    this    Court    and

argument would not aid the decisional process.

                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                          7